Citation Nr: 1024175	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to eligibility for nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from October 1975 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  Jurisdiction over the claims file has since 
been transferred to the RO in St. Louis, Missouri.  


FINDING OF FACT

The Veteran did not have 90 days or more of active service 
during a period of war, or 90 days or more consecutive or 
aggregate active service that began or ended in a period of 
war. 


CONCLUSION OF LAW

The requirements for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.2, 3.3 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks nonservice-connected disability pension 
benefits.  VA pension benefits shall be paid to wartime 
veterans who are permanently and totally disabled from non- 
service connected disabilities that are not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a).  

A veteran meets the service requirements of this section if 
he served in the active military, naval, or air service (1) 
for ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3.  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 U.S.C.A. § 101(21); 38 
C.F.R. § 3.6(b).  Active duty for training means full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or, in the case of members of the National Guard or 
Air National Guard of any state, full-time duty under section 
316, 502, 504, or 505 of Title 32.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  

VA's determination of whether a veteran's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.3(a)(3).  

The Vietnam era is the period beginning on February 28, 1961, 
and ending on May 7, 1975, in the case of a Veteran who 
served in the Republic of Vietnam during that period; and in 
all other cases, the period beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).  

In the present case, the Veteran maintains that he is 
entitled to VA non-service connected disability pension 
benefits based on his service from October 1975 to May 1980.  
He does not contest his established period of active duty, 
rather, he essentially argues that the law is unfair.  See 
Veteran's October 2006 notice of disagreement.  He also 
argues, in effect, that he enlisted in "the Spring of 1975" 
and that his period of active duty should therefore be 
considered to fall within the Vietnam era.  See Veteran's 
appeal (VA Form 9), received in May 2007.  

The threshold question that must be resolved is whether the 
Veteran has the requisite service, as defined by VA laws and 
regulations, for nonservice-connected pension purposes of 38 
U.S.C.A. § 1521(a).  

The Veteran's discharge (DD Form 214) shows that the Veteran 
had active service from October 23, 1975 to May 19, 1980, 
with four months of prior inactive duty, and no prior active 
duty.  The Board is bound by the service department's 
determinations as shown on official separation documents.  38 
C.F.R. § 3.203; see Venturella v. Gober, 10 Vet. App. 340, 
341-342 (1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Given the foregoing, the Veteran is not shown to have had the 
required amount of active service during a period of war as 
defined by law or regulation to make him eligible for 
nonservice-connected pension benefits.  38 C.F.R. §§ 3.2, 3.3 
(2009).  While he may very well have enlisted during the 
Vietnam era, this does not affect his period of active duty, 
which is shown to have started on October 23, 1975.  Because 
the Veteran had no such service, he is ineligible for pension 
benefits, and the claim must be denied.  38 U.S.C.A. 
§ 1521(j).  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  As the Veteran does not have the requisite 
active service during a period of war, relevant law precludes 
eligibility to nonservice-connected pension benefits.  The 
disposition of this claim is based on the law as applied to 
undisputed facts; the claim must be denied based on a lack of 
entitlement under the law. 

As a final matter the Board is required to ensure that the 
VA's "duty to notify" and "duty to assist" obligations had 
been satisfied under the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, the Board finds that it is the law, 
and not the evidence that is dispositive in this case, 
Sabonis v. Brown, 6 Vet. App. 426 (1994), and as such, notice 
is not required in this case.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC 5-2004, 69 Fed. Reg. 59989 (2004).  The United 
States Court of Appeals for Veterans Claims has also held 
that where the law, and not the underlying facts or 
development of facts are dispositive in a matter, the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


